Case 2:18-ml-02814-AB-FFM Document 199-40 Filed 02/26/19 Page 1 of 4 Page ID
                                 #:6603




                EXHIBIT 68
                                                                                                                        EXHIBIT 68-1
                Case 2:18-ml-02814-AB-FFM Document 199-40 Filed 02/26/19 Page 2 of 4 Page ID
                                                 #:6604

             From:              Rozanski, John (J.P.)<jrozansk@ford.com>
             Sent:              Friday, April 5, 2013 I :09 PM
             To:                Cannon, Jeremiah (J.)<jcannon3@ford.com>; Hamm, Tom (T.R.)
                                <thamm@ford.com>; Borneo, Joseph (J.A.) <jborneo@ford.com>; Centlivre,
                                James (J.C.)<jcentliv@ford.com>; Pline, Roger (A) <rpline@ford.com>
             Cc:                Robarge, John (J.E.)<jrobargl@ford.com>; McClain, Shawn (S.M.)
                                <smcclail@ford.com>; Tyahla, Mark (M.A.)<mtyahla@ford.com>
             Subject:           RE: AVL Data from Ford Fiesta/Focus


            I will let the Team know when I come across a Focus or Fiesta   [udder- unit in the field.

            I have put the word out I am looking for one.

            Thanks


            From: Cannon, Jeremiah (J.)
            Sent: Thursday, April 04, 2013 12:55 PM
            To: Hamm, Tom (T.R.); Borneo, Joseph (J.A.); Centlivre, James (J.C.); Pline, Roger (A.)
            Cc: Robarge, John (J.E.); McClain, Shawn (S.M.); Rozanski, John (J.P.); Tyahla, Mark (M.A.)
            Subject: RE: AVL Data from Ford Fiesta/Focus

            John and I were at a dealer last week and invited the Getrag team to come along- to get some real world feel of
            tech issues - unfortunately the guy didn't have bring equipment with him - we drove a vehicle that had a sling
            shot affect during slight power on down shifts .... what do you do for that one??? tell customer its normal and
            they wasted their time bringing it in, perform the IDS routines and adaptive drive and see if that helps or slap a
            TCM or a clutch into it - or both. These are the situations we need deeper diagnostics

            At this time John has been gathering up local info for us to sort and if we get one of interest - get them in on it.

            Mainly interested in hard to diagnose issues and no DTC 's ..... not really shudders as it appears he is interested
            in, repair on that one is an oil leak or a clutch at this point ( after a IDS routine and relearn is performed )

            General shift quality issues currently result in a range of parts being swapped out ..... as we need improved
            diagnosis in these areas and have a team assembled to hopefully get/ make this better

            I would want to install our IDS before they hook anything up - we can get him involved if all agree .....



            Jeremiah Cannon
            Ford Automatic Transmission
            Service Engineering
            313-805-8905
            W315H




            From: Hamm, Tom (T.R.)
            Sent: Thursday, April 04, 2013 11 :35 AM
            To: Borneo, Joseph (J.A.); Centlivre, James (J.C.); Pline, Roger (A.)




Produced Subject to a Confidential Protective Order                                                                               VGS7-0162749
                                                                                                                    EXHIBIT 68-2
                Case 2:18-ml-02814-AB-FFM Document 199-40 Filed 02/26/19 Page 3 of 4 Page ID
                                                 #:6605

            Cc: Cannon, Jeremiah (J.); Robarge, John (J.E.); McClain, Shawn (S.M.)
            Subject: FW: AVL Data from Ford Fiesta/Focus



            Has Getrag approached any of you regarding doing this?
            Has this been approved by someone at Ford Motor Company for Getrag to do?

             Thanks,

            Tom Hamm
            Engineering Purchased Transmissions Department
            DPS6 System Engineer
            Ph # (313)-805-9135
            Thamm@ford.com

            From: Hadad, Yousif [mailto:Yousif.Hadad@qetraq.com]
            Sent: Thursday, April 04, 2013 10:28 AM
            To: Hamm, Tom (T.R.)
            Cc: Lang, Tim; Hafemeister, Gary; Furnas, Randall; Johnson, David
            Subject: AVL Data from Ford Fiesta/Focus

            Good morning Tom,

            How are you? After my TGW meeting this morning with my global team members, it was brought to my
            attention that we need to capture AVL data from a customer )tjqq~f vehicle at a Ford Dealership. Preferably one
            Fiesta and one Focus. The good thing is that we have a mobile AVL Hardware equipment that only takes 10
            Minutes to Install and 30 Minutes to adapt the system to the vehicle. If you do find any vehicle at a dealership in
            south east Michigan, can you please give me a call so that way I can immediately head out there to save time
            from holding the vehicle from the customer? I really appreciate your help and if you have any questions, please
            feel free to give me a call. Thank you.

            Mit freundlichen Gri.iJ3en / Kind regards,
            Yousif (Joe) Hadad
            Transmission Test Engineer
            GETRAG TRANSMISSION CORPORATION (GTC)
            35533 Mound
            Sterling Heights, Michigan 48310
            USA

            Office: 586-620-8540
            Cell: 586-744-2299
            Cell: 586-933-3156
            yousif.hadad@getrag.com (formerly .de)
            Member of GETRAG Corporate Group
            www.getrag.com
            Disclaimer:
            As you are aware e-mails sent via internet can be recreated or manipulated by third parties. For this




Produced Subject to a Confidential Protective Order                                                                          VGS7-0162750
                                                                                                                                                          EXHIBIT 68-3
                 Case 2:18-ml-02814-AB-FFM Document 199-40 Filed 02/26/19 Page 4 of 4 Page ID
                                                  #:6606

            reason we do not send legally binding declarations via internet.
            This email is confidential and intended solely for the use of the individual to whom it is addressed. If
            you are not the intended recipient, or a representative thereof, be advised that any use, dissemination,
            forwarding, printing, or copying of this email is strictly prohibited. If you have received this email in
            error please notify the sender.




            Getrag Transmissions Corporation
            35533 Mound Road
            Sterling Heights, Ml 48310 USA
            Disclaimer:
            As you are aware emails sent via Internet can be recreated or manipulated by third parties. For this reason we do not send legally binding declarations
            via Internet.
            This email is confidential and intended solely for the use of the individual to whom it is addressed. If you are not the intended recipient, or a
            representative thereof, be advised that any use, dissemination, forwarding, printing, or copying of this email is strictly prohibited. If you have received
            this email in error please notify the sender.




Produced Subject to a Confidential Protective Order                                                                                                                   VGS7-0162751
